DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive for arguments filed on Sep 28, 2020, where applicant amended the claims, and the claims 1-15 are pending for examination.

Response to Arguments

Applicant’s arguments filed on Sep 28, 2020, with regards to rejection of claim 1-15 have been fully considered, and they are found to be persuasive. 
In Applicants remarks, on pages 10-16, Applicant argues that Goel and Tirasirkul do not teach or suggest the claims 1, and 15, especially, in the portion of the claims, “ sending, via the first user device to a second system, which is remote and distinct from the first system, a message that is indicative of the first user providing their consent for the second system to access the secure data items from the first system; connecting the second system to the first system via an account request resource; redirecting the first user device to the first system with an account request identifier so as to correlate the account request resource with the first user device; authenticating the first user of the first user device at the first system; once the first user has been authenticated’.
In response to the applicant’s arguments, a new grounds of rejection is applied by Koszek (US 2019/0227857A1), in view of Liang (US 2016/0156623A1)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 12, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Koszek (US 2019/0227857A1), in view of Liang (US 2016/0156623A1)
Regarding claim 1,
Koszek teaches, a computer-implemented method for managing data associated with a first user having a first user device and a second user having a second user device, the method comprising (see abstract and fig. 1 and 2):
storing, at a first system, a secure data item jointly accessible by the first user and the second user (see para [0024] A data stores in a database, and para [0026] jointly accessible the same data to a first set of users (i.e. first location) and a second set of users (second location)).
sending, via the first user device to a second system, which is remote and distinct from the first system, a message that is indicative of the first user providing their consent for the second system to access the secure data items from the first system (see fig. 3 (310-source, 320-destination), and para [0029] Data-1, from a first location 315 in a source 310 to a second location 325 in a destination 320. ), and [0035] may provide am access control message to the user requesting permission (i.e. consent) to provide the selected metadata.)

connecting the second system to the first system via an account request resource (see para [0039] a permission level for the data to a permission level for other persons having access the destination (i.e. second system))
identifying, at the first system, that the secure data item are jointly accessible by the first user and the second user (see para [0026] jointly accessible the same data to a first set of users (i.e. first location) and a second set of users (second location)
authenticating the first user of the first user device at the first system (see fig. 4(412), and, para [0039] Request for a permission to access a data, and paste authorized to refer to authenticate with the database/system (see also [0060] a user (e.g., subscriber of the multi-tenant database system) of user system 512 to access. Note: The subscriber refers as an authenticated user with the system.).
once the first user has been authenticated, receiving, at the first system from the first user device, a data request comprising a consent instruction to transmit the secure data items to the second system (see para [0039] the determination may include a comparison of a permission level for the user or a permission.)
transmitting an authorization request to the second user device, wherein the authorization request comprises a prompt for the second user to authorize the data request (see fig. 4B (448), and para [0044] system may then provide an inquiry to the user regarding whether the use of the selected metadata by the destination (i.e. second system) is approved 448.)
 receiving, from the second user device, a grant message indicative of the second user granting the authorization request (see para [0044] If use of the selected metadata is approved 450.) 
in response to receiving the grant message, transmitting the secure data items to the second system (see para [0044] Data receiving request is approved.); and
 preventing the secure data item from being sent to the second system, if the grant message is not received (see para [0044] If use of the selected metadata is not approved 450, data won’t be sent.)

Koszek does not explicitly teach, 
redirecting the first user device to the first system with an account request identifier so as to correlate the account request resource with the first user device, and;

In analogous art, Liang teaches, 
 redirecting the first user device to the first system with an account request identifier so as to correlate the account request resource with the first user device (see para [0052] First user device is authenticated and sending authenticate request to the second user.); 
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple clients of Koszek with redirecting the first user device to the first system with an account request 
Regarding claim 2,
Koszek and Liang teach claim 1,
Koszek teaches, wherein the first user and the second user each have joint access to a shared online data storage account via an account interface, (see para [0026] and the secure data item pertains to data of the shared online data storage account (see para [0017] Same data shares between two/multiple parties.) 
Regarding claim 3,
Koszek and Liang teach claim 2,
Koszek further teaches, wherein the authorization request is transmitted to the second user device via the account interface (see para [0044]) 

Regarding claim 4,
Koszek and Liang teach claim 2,
Koszek further teaches, wherein the second user accesses the authorization request via the account interface by inputting a security key into a browser or application at the second user device (see para [0020] metadata for a data element stored on a smart clipboard may include, but is not limited to, a name of a user, a user status, and a confidentiality indicator for the data.)

Regarding claim 5,
Koszek and Liang teach claim 2,
or biometric data (see para [0012] an account password corresponding to the information of the account is used for encrypting a result of calculation.)
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple clients of Koszek with redirecting the first user device to the first system with an account request identifier of Liang. A person of ordinary skill in the art would have been motivated to do this to transmit a data between multiple authorized users (Liang: [abstract])

Regarding claim 12,
Koszek and Liang teach claim 1,
Koszek teaches, wherein the data request is received at the first system directly from the first user device or the data request is received at the first system indirectly via the second system (see para [0039] a request to paste the data in the clipboard buffer to a second location 408.)


Claim 15 recites all the same elements of claim 1, but in system form rather method form. Therefore, the supporting rationale of the rejection to claim 7 applies equally as well to claim 14.


s 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Koszek (US 2019/0227857A1), in view of Liang (US 2016/0156623A1), and further in view of Tan (US 2017/0235490A1).

Regarding claim 6,
Koszek and Liang teach claim 4,
Koszek and Liang teach fail to teach, 
further comprising: in response to identifying that the secure data item is jointly accessible by the first user and the second user, transmitting an auxiliary authorization request comprising an auxiliary prompt for the second user to authorize the data request; wherein the second user accesses the auxiliary authorization request via an alternative means that is different to the shared online data storage account; and wherein the auxiliary authorization request comprises a prompt for the second user to access the shared online data storage account to provide authorization of the data request.
In analogous art, 
Tan teaches, further comprising: in response to identifying that the secure data item is jointly accessible by the first user and the second user, transmitting an auxiliary authorization request comprising an auxiliary prompt for the second user to authorize the data request (see fig. 3 (367 and 369), and para [0091] Tier 1 is first level authentication, and [0094] Tier 2 is an additional authentication (i.e. called auxiliary authentication.); 
wherein the second user accesses the auxiliary authorization request via an alternative means that is different to the shared online data storage account (see para Tier 1 and Tier 2 is different level of authorization.); and wherein the auxiliary authorization request comprises a prompt for the second user to access the shared online data storage account to provide authorization of the data request (see para [0100]-[0101]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple clients of Koszek with Liang with transmitting an auxiliary authorization request comprising an auxiliary prompt for the second user to authorize the data request of Tan. A person of ordinary skill in the art would have been motivated to do this to prevent sharing an unauthorized data between multiple users (Tan: [0011])

Regarding claim 7,
Koszek and Liang claim 6,
Tan further teaches, wherein transmitting the auxiliary authorization request comprises at least one of: 
transmitting a Short Message Service (SMS) comprising the auxiliary authorization request to a telephone number associated with the second user (see para [0010] an email address, telephone number or other contact/device identifier,  [0072] the owner/administrator 205 shares digital content with the client/recipient 215. The share notification 210 can come in the form of an email, an SMS generated by the analyzer, a text message or other commonly known form of providing a notification or message within a digital environment); 
transmitting an email comprising the auxiliary authorization request to an email address associated with the second user (see para [0072]); and
 transmitting a pre-recorded voice message comprising the auxiliary authorization request to a telephone number associated with the second user (see para [0151] similar validations are provided for the other contact methods (voice, SMS and 3.sup.rd party apps).  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple clients of Liang with Koszek further with Tan with transmitting the auxiliary authorization request of Tan. A person of ordinary skill in the art would have been motivated to do this to prevent sharing an unauthorized data between multiple users (Tan: [0011])

Regarding claim 8,
Koszek and Liang claim 7,
Tan further teaches, wherein the auxiliary authorization request comprises a prompt for the second user to access the shared online data storage account (see para [0102] The smartphone (user) 350 will enter their PIN 356 which will be sent to the analyzer Tier 2 authentication (i.e. auxiliary/additional) module, along with the Tier 1 session ID that was assigned by the analyzer Tier 1 authentication module during primary (Tier 1) access.)



Regarding claim 9,
Koszek and Liang claim 8,
Tan further teaches, wherein the auxiliary authorization request does not comprise a link to a web-page or an application (see para [0128] sending email request refers as doesn’t provide a link.)  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple clients of Koszek with Liang further with Tan with transmitting the auxiliary authorization request of Tan. A person of ordinary skill in the art would have been motivated to do this to prevent sharing an unauthorized data between multiple users (Tan: [0011])
Regarding claim 10,
Koszek and Liang claim 6,
Tan further teaches, wherein the auxiliary authorization request is transmitted to the second user device and/or another user device of the second user (see para [0102]-[0103]).
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple 


Claims 11, 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Koszek (US 2019/0227857A1), in view of Liang (US 2016/0156623A1), and further in view of Arthursson (US 2009/0172101 A1).
Regarding claim 11,
Koszek and Liang claim 1,
Koszek and Liang fail to teach, wherein storing the secure data item associated with the first user and the second user comprises: setting a first flag associated with the first user to indicate that the secure data item is not authorized to be shared with the second system; and setting a second flag associated with the second user to indicate that the secure data item is not authorized to be shared with the second system; wherein receiving, at the first system from the first user device, the data request comprising the instruction to transmit the secure data item to the second system comprises: setting the first flag to indicate that the secure data item is authorized to be shared with the second system; wherein receiving, from the second user device, the grant message indicative of the second user granting the authorization request comprises: setting the second flag to indicate that the secure data item is authorized to be shared with the second system; wherein the secure data item is transmitted to the 

In analogous art, Arthursson teaches,


wherein storing the secure data item associated with the first user and the second user comprises (see para [0058] data is accessible for multiple users.): 
setting a first flag associated with the first user to indicate that the secure data item is not authorized to be shared with the second system (see para [0313] flag is set for first user.); and
 setting a second flag associated with the second user to indicate that the secure data item is not authorized to be shared with the second system (see para [0317] flag is set for second user); 
wherein receiving, at the first system from the first user device, the data request comprising the instruction to transmit the secure data item to the second system comprises (see para [0314]): 
setting the first flag to indicate that the secure data item is authorized to be shared with the second system; wherein receiving, from the second user device, the grant message indicative of the second user granting the authorization request comprises (see para [0317]): 
setting the second flag to indicate that the secure data item is authorized to be shared with the second system; wherein the secure data item is transmitted to the second system only if both the first flag (see para [0322]) and the second flag indicate ata is accessible for both users.).  

It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple clients of Koszek with Liang further with setting a first flag associated with the first user to indicate that the secure data item is not authorized to be shared with the second system of Arthursson. A person of ordinary skill in the art would have been motivated to do this to prevent sharing an unauthorized data between multiple users (Arthursson: [0142])

Regarding claim 13,
Koszek and Liang and Arthursson teach claim 11,
Koszek and Liang fail to teach, the method further comprising: receiving at the first system, from the first user device, a data retention request comprising an instruction not to transmit the first data item stored at the first system to a system distinct from the first system; in response to receiving the data retention request, setting a data retention flag at the first system in association with the first user;  30 receiving a data request from the second system for access to the first data item; in response to the data request, identifying that the first user is associated with the data retention flag at the first system and preventing transmission of the first data item to the second system.  
In analogous art, Arthursson teaches, 


receiving at the first system, from the first user device, a data retention request comprising an instruction not to transmit the first data item stored at the first system to a system distinct from the first system (see para [0125] the application manager 904 creates and holds references to all active applications in the system.); 
in response to receiving the data retention request, setting a data retention flag at the first system in association with the first user (see para [0319] where the first client and the second client receive the notification of the committed changes from the message server. Next, the method 3100 proceeds to terminal E and terminates.);  30 
receiving a data request from the second system for access to the first data item (see para [0322]); in response to the data request, identifying that the first user is associated with the data retention flag at the first system and preventing transmission of the first data item to the second system (see para [0324]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple clients of Koszek with Liang further with setting a first flag associated with the first user to indicate that the secure data item is not authorized to be shared with the second system of Arthursson. A person of ordinary skill in the art would have been motivated to do this to prevent sharing an unauthorized data between multiple users (Arthursson: [0142])

Regarding claim 14,

Arthursson further teaches, further comprising: identifying that the first flag is set to indicate that the secure data item is authorized to be shared with the second system (see para [0343] the client-side component 2400 of the first client sets a flag that indicates the first client is online.); 
identifying that that the first user is associated with the data retention flag; and preventing transmission of the first data item to the second system (se para [0344]).  
It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify a data accessible for multiple clients of Koszek with Liang further with setting a first flag associated with the first user to indicate that the secure data item is not authorized to be shared with the second system of Arthursson. A person of ordinary skill in the art would have been motivated to do this to prevent sharing an unauthorized data between multiple users (Arthursson: [0142])

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SM ZAKIRUL ISLAM whose telephone number is (571)270-0566.  The examiner can normally be reached on IFP.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ario Etienne can be reached on 571-272-4001.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Date: 2/18/2021.
/Sm Islam/
Examiner, Art Unit 2457
/ARIO ETIENNE/Supervisory Patent Examiner, Art Unit 2457